t c memo united_states tax_court harold e call petitioner v commissioner of internal revenue respondent docket no 19609-03l filed date p filed a petition for judicial review pursuant to sec_6320 and sec_6330 i r c in response to a determination by r to leave in place a filed notice_of_federal_tax_lien held because p has advanced groundless complaints in dispute of the filed notice of tax_lien r’s determination to proceed with collection action is sustained held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure harold e call pro_se alan j tomsic for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner submitted to the internal_revenue_service irs form sec_1040ez income_tax return for single and joint filers with no dependents for the and taxable years on each of these returns petitioner reported dollar_figure on substantially_all pertinent lines including dollar_figure of income and dollar_figure of tax the return also incorporated petitioner’s request for a refund of dollar_figure derived from income_tax withholdings petitioner attached to each return a statement contending inter alia that no law established his liability for income taxes or required him to file a return unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure respondent issued to petitioner by certified mail a statutory_notice_of_deficiency for on date and for on date petitioner did not file a petition with this court in response to either notice_of_deficiency and respondent assessed the taxes additions to tax penalty and or interest for on date and for on date a notice of balance due was promptly sent to petitioner with respect to each year thereafter respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding his unpaid liabilities for and on or about date petitioner submitted to respondent a form request for a collection_due_process_hearing setting forth his disagreement with the lien he challenged among other things the validity of the assessments the issuance of a statutory_notice_of_deficiency or notice_and_demand for payment and the authority of internal_revenue_service personnel a cover letter with the form indicated that petitioner had initially attempted to respond to respondent’s proposed collection activities by a letter dated date and also stated petitioner’s intention to record the requested hearing the appeals officer to whom petitioner’s case had been assigned subsequently scheduled a hearing for date in las vegas nevada petitioner appeared for the scheduled hearing on date but the hearing did not proceed when the appeals officer refused to permit petitioner to record the meeting following the aborted meeting in a date letter to the appeals officer petitioner listed issues that he wished to have considered before any determination was issued the enumerated matters largely reprised the challenges submitted with petitioner’s form disputing eg underlying liability proper assessment receipt of valid notices of deficiency and demand for payment verification from the secretary that all applicable legal and procedural requirements had been met and right to record on date respondent issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed lien action petitioner’s petition disputing the notice_of_determination having been timely mailed was filed with the court on date and reflected an address in las vegas nevada in the petition and in an accompanying document filed as a motion to dismiss for lack of jurisdiction petitioner relied principally on the claim that he was denied a proper hearing under sec_6330 due to the inability to record petitioner’s motion to dismiss for lack of jurisdiction was denied by order of this court on date on date respondent filed a motion for summary_judgment petitioner filed a timely response in opposition to respondent’s motion on date the response again essentially repeated petitioner’s demands for a recorded hearing and documentation the court on date issued an order denying the motion for summary_judgment ruling as set forth below as respondent correctly notes in the motion for summary_judgment issues raised by petitioner during the administrative process and before us have been repeatedly rejected by this and other courts or are refuted by the documentary record moreover the court observes that maintenance of similar frivolous arguments primarily for delay has served as grounds for imposition of penalties under sec_6673 however the case in its current posture does present a procedural shortcoming on date this court issued 121_tc_8 in which it was held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 the circumstances of the instant case are analogous to those in keene v commissioner supra and diverge from those where it was determined that remand was not necessary and would not be productive critically the notice_of_determination was issued on date although this date is subsequent to the opinion in keene v commissioner supra petitioner was not afforded an opportunity for a recorded conference further because the requested face-to- face hearing was not held there still exists a possibility that petitioner might have raised one or more nonfrivolous issues if the meeting had proceeded in this situation the court declines to characterize the failure to allow recording as harmless error hence the court will deny respondent’s motion for summary_judgment at this time as in keene v commissioner supra pincite however we admonish petitioner that if he persists in making primarily frivolous and groundless tax_protester arguments in any further proceedings with respect to this case rather than raising relevant issues as specified in sec_6330 the court may consider granting a future motion for summary_judgment in such an instance the court would also be in a position to impose a penalty under sec_6673 this case was called from the calendar of the trial session of the court in las vegas nevada on date and a trial was held that afternoon at the outset the court reminded petitioner that respondent’s motion for summary_judgment had been denied by our date order because recording was not permitted and we explained as follows the court and as of that time the arguments that had been made by you in the record that i was reviewing were deemed by me to be frivolous protester arguments that had not been sustained by the courts in other cases and whose precedent i have to follow the court but that clearly you were correct in noting that you had the right to record your hearing and that that right had not been afforded you and therefore you never got your face-to-face hearing which you are also entitled to and so their motion for summary_judgment was denied at this trial today there is a verbatim record being made and if you have any other issues that you wish to raise other than those that were in your previous documents this is your chance to raise them if you don’t raise what i deem to be a legitimate issue under sec_6330 which i have jurisdiction to consider and i rule against you then other than your right to appeal to a circuit_court of appeals your case will be over so if you have any other additional issues that you wanted to raise or discuss with the appeals officer you need to raise them here today so that i can determine if this case should be remanded to appeals to consider those issues or if there is not reason to remand the case because there is sic no issues that i can’t adequately dispose_of here at this trial all right the sole new issue specifically raised by petitioner at trial was that the filing of the notice of tax_lien was invalid because he did not receive proper notification of this action from respondent petitioner testified that he instead learned of the filing from a credit watch service to which he subscribes and which alerts him of adverse activity concerning his credit report the parties subsequently filed posttrial briefs petitioner recapitulated the position taken throughout these proceedings and at trial focusing once again on lack of a recorded hearing and of sufficient notification verification and documentation of procedural requisites opinion i collection actions a general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer liable for tax where there exists a failure to pay the tax_liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to protect taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted by telephone or correspondence katz v commissioner supra pincite- dorra v commissioner tcmemo_2004_16 sec_301 d q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions and corresponding promulgations under sec_6320 with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was provided with an opportunity for a face-to-face hearing on date the hearing did not proceed when petitioner was not permitted to record the meeting as explained in our previous order in this case in 121_tc_8 this court held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast again as noted in our date order we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra because no hearing had been conducted at all in petitioner’s case we declined to grant respondent’s motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court at the trial session in las vegas to identify any legitimate issues he wished to raise that could warrant further consideration of the merits of his case by the appeals_office or this court petitioner however continued to focus on the denial of a recorded hearing and offered no substantive issues of merit hence despite repeated warnings and opportunities the only contentions other than the recorded hearing advanced by petitioner are as will be further discussed below of a nature previously rejected by this and other courts the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it review of underlying liabilities statutory notices of deficiency for and were issued to petitioner by certified mail furthermore statements in the memorandum of law filed in support of petitioner’s response to respondent’s earlier motion for summary_judgment make clear that he received the notices despite assertions in various other documents that might suggest the contrary in addition the following colloquy on this subject took place at trial the court all right i have one question mr call the order that i previously entered in your case denying the motion for summary_judgment noted that the service had issued statutory notices of deficiencies to you for both the years of ’98 and ’99 the witness yes sir the court i believe that you received those statutory notices of deficiency and that you did not file a petition with the u s tax_court within the day period-- the witness no sir i was remiss in not doing that the court --if you disagreed with the numbers on those notices that probably or that would have been in your best interest to file that the witness that is not what i disagreed with it is some of the subsequent notices that i have gotten and the figures don’t seem to add up given these remarks the court is satisfied that petitioner received the statutory notices and did not timely petition this court for redetermination when he had the opportunity to do so accordingly petitioner is precluded under sec_6330 from disputing his underlying and liabilities in this proceeding other comments and contentions in the record generally challenging the existence of any statute imposing or requiring him to pay income_tax warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 certificate of assessments payments and other specified matters for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains forms for and indicating that assessments were made for each of these years and that taxes remain unpaid although the form_4340 for contains one labeling error explained by respondent in the notice_of_determination the error does not affect the existence of valid unsatisfied assessments petitioner has cited no further irregularities that would cast doubt on the pertinent liability information recorded the forms in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin the assessment of income_tax for was inadvertently labeled as an agreed audit deficiency prior to or day letter as opposed to an audit deficiency per default to day letter nonetheless other entries on the form clarify the factual circumstances and in any event the issue was adequately considered and addressed by the appeals officer in determining whether the collection action should be sustained an observation unaffected by a typographical error in the notice_of_determination referring to the year as regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection actions where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the notice_of_determination states certified transcripts form were mailed to petitioner petitioner challenges that statement on brief with the assertion the so-called transcripts were not properly certified and were not signed by an assessment officer as required_by_law the court concludes that petitioner’s complaints regarding the assessments and verification are meritless petitioner has denied receiving the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent notices of balance due for each of the tax years involved finally at trial petitioner raised an issue regarding proper notification of the filing of the notice of tax_lien his testimony on this matter on cross-examination included the following q a mr call you say that you never received a copy of the notice of the federal_tax_lien filed no sir i got one when i found the notice from credit watch in my e-mail actually i went to the county recorder and got a copy of the notice of tax_lien that was filed or actually there was two of them there was one for each year but i got my copies of the notices of a tax_lien from the county recorder’s order q and you still managed to get that in time to file a request for a cdp hearing a yes sir apparently i did q do you have a date of notice from this credit watch service or any sort of a document that indicates when you received it originally a i have the notices that i picked up from the county recorder and i think they have a stamp on them i am not absolutely certain but i think they stamped it or date stamped it he later added i am assuming that the credit watch notified me i guess within a day or two of the time that the notice of tax_lien was filed at the county recorder and i was probably at the recorder’s office the next day possibly and possibly the same day i don’t remember but i didn’t dillydally i went up there and got that knowing that my time was limited to file the court notes that sec_6320 by its terms requires only that a taxpayer be given notification that a tax_lien has been filed not that a copy of the notice of tax_lien so filed be furnished to the taxpayer on reply brief petitioner expresses his position on this issue as follows two notices of federal_tax_lien were filed with the clark county recorder in march of for tax years and petitioner was not notified of these filings within five days as required_by_law and internal revenue regulations respondent claimed during the inquisition in tax_court that notification was sent to petitioner according to normal procedures such notices are sent certified mail and the signed delivery receipt is retained by the sender to date no such evidence of delivery has been produced by respondent petitioner was made aware of the filing of the notices by an on-line credit watch agency and filed a request for collection_due_process_hearing on date petitioner did not obtain copies of the notices of federal_tax_lien until date when petitioner went to the clark county recorder’s office in person and requested them petitioner attached to his reply brief copies of the notices of tax_lien prepared and signed by the irs on date and a copy of his order receipt for copies of these notices from the clark county recorder dated date the forms show date as the date of the federal tax_liens the notice_of_determination similarly references date as the date of cdp_notice and date as the date form received as previously noted petitioner’s form was submitted on date with a cover letter indicating that he had sent an earlier date letter pertaining to respondent’s collection activities to which he had received no response hence the combination of petitioner’s testimony and the various documentary submissions leaves several facts unexplained for instance if petitioner did not receive the notice of lien filing and attached copy of form sent by the irs when and how did he learn about and obtain the form the record likewise remains vague on the timing and content of the alleged e-mail notification from the credit watch service it is also unusual from a timing perspective that petitioner’s request to the county recorder’s office for copies of the lien notices occurred after the administrative proceedings in this case were concluded after the notice_of_determination issued and less than a week before he mailed his petition to this court suffice it to say that the claims of nonreceipt of proper notice from the irs are less than thoroughly convincing regardless of the veracity of these claims however it is clear that petitioner was aware of the lien filing within a period to communicate in a timely manner so as to preserve his rights to an appeals hearing and subsequent judicial review in similar circumstances this court has ruled because the hearing had been timely requested within the prescribed 30-day period petitioner’s claims that respondent did not send letter to petitioner’s last_known_address and that petitioner never received it are beside the point stein v commissioner tcmemo_2004_124 in that case the court concluded that any error was harmless and did not give rise to an abuse_of_discretion in sustaining the lien and we see no reason to depart from such an analysis in the instant scenario thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process and this litigation but the items listed in sec_6330 were not pursued in any proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in 115_tc_576 we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and trial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts he submitted communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations supreme court decisions and other authorities while his procedural stance concerning recording was correct he ignored the court’s explicit warning that any further proceedings would be justified only in the face of relevant and nonfrivolous issues moreover petitioner was expressly alerted to the potential use of sanctions in his case yet he appeared at the trial session in las vegas without any legitimate evidence or argument in support of his position he instead continued to espouse positions that had been explicitly addressed and rejected in this court’s order of date or in other cases previously decided by the court the court sua sponte concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate decision will be entered
